THE GOLDFIELD CORPORATION

PERFORMANCE-BASED BONUS PLAN

_______________________________________

 

THE GOLDFIELD CORPORATION

Melbourne, Florida

Effective January 1, 2002

I.   PURPOSE

The purpose of The Goldfield Corporation Performance-Based Bonus Plan (the
"Plan") is to enhance The Goldfield Corporation's continued growth and
profitability through a performance-based compensation program that rewards
superior performance.  The Plan is designed to focus a select group of The
Goldfield Corporation's officers and key employees on the establishment and
implementation of strategic plans that will help ensure the Company's continued
growth, profitability and the achievement of superior results by linking a
portion of their compensation to the success of the Company.  Accordingly, the
Plan is designed to provide participants with incentive compensation
opportunities, as determined by the Board, that focus on individual and team
contributions through the measurement of specific financial performance goals
that are consistent with the Company's corporate objectives.

II.   DEFINITIONS 

In addition to terms defined elsewhere in this Plan, the following terms shall
have the meanings indicated for purposes of the Plan:

"BASE COMPENSATION" means a Participant's annual base salary earned during the
applicable Plan Year.

"BENEFICIARY" means the person designated by a Participant in writing pursuant
to Section X of this Plan. 

"BOARD" means the board of directors of the Company.

"BONUS AWARD" means the bonus, if any, as determined by the Board, to be paid to
a Participant with respect to a Plan Year.

"COMMITTEE" means the Compensation Committee of the Board.

"COMPANY" means The Goldfield Corporation and any successor thereto, including
its Subsidiaries.

 

 

--------------------------------------------------------------------------------



 

"PARTICIPANT" means each officer or key employees of the Company who is
designated by the Committee as eligible to participate in the Plan and subject
to the Board's sole discretion, entitled to receive Bonus Awards under the Plan
with respect to a specific Plan Year.

"PERFORMANCE GOALS" means the Company and individual performance goals
applicable for the Plan Year, as described in Section VII. 

"PLAN" means The Goldfield Corporation Performance-Based Bonus Plan.

"PLAN YEAR" means the fiscal year of the Company.

"SUBSIDIARY" means any corporation, partnership, limited liability company or
other entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors thereof is at the time
owned or controlled, directly or indirectly, by the Company, one or more of the
other Subsidiaries of the Company or a combination thereof, or (b) if a
partnership, limited liability company or other entity, fifty (50) percent or
more of the partnership, membership or other similar equity ownership interest
thereof is at the time owned or controlled, directly or indirectly, by the
Company, one or more of the other Subsidiaries of the Company or a combination
thereof.  For purposes hereof, the Company and its Subsidiaries will be deemed
to have fifty (50) percent or more ownership interest in a partnership, limited
liability company or business entity if the Company and its Subsidiaries are
allocated fifty (50) percent or more of partnership, limited liability company
or other entity gains or losses or control the general partner, managing member
or similar managing body of such partnership, limited liability company or other
entity.

"TARGET BONUS LEVEL" means, for any Plan Year, the fixed dollar amount or the
percentage of the Participant's Base Compensation deemed by the Board to be the
Target Bonus Level for the Participant in that Plan Year.

"TOTAL DISABILITY" means a Participant's incapacity due to physical or mental
illness, which entitles the Participant to long-term disability benefits under
the Company's long-term disability plan, or, if no such plan is then in place,
incapacity that causes the Participant to be absent from his duties on a full
time basis for 90 consecutive days or as otherwise provided pursuant to
employment agreement.

III.   EFFECTIVE DATE OF PLAN

The Plan shall be effective for the fiscal year beginning January 1, 2002, and
for each fiscal year thereafter in which the Committee determines that bonuses
will be awarded under the Plan.

 

 

--------------------------------------------------------------------------------



IV.   PLAN ADMINISTRATION

The Plan will be administered by the Committee, which is authorized to interpret
the Plan and to establish rules and regulations necessary to administer the
Plan.  The decisions of the Committee shall be final and binding on all
Participants and Beneficiaries.  Not withstanding the establishment of a Target
Bonus Level for any Plan Year the Committee and the Board shall have final
discretion to determine actual award levels, methods of payment, and whether or
not payment shall be made for such Plan Year.  It is expressly understood that
participants are at will employees and do not have a property right or interest
in this Bonus Plan. 

The Committee shall establish its own procedures and the time and place for its
meetings and provide for the keeping of minutes of all meetings.  A majority of
the members of the Committee shall constitute a quorum for the transaction of
business at a meeting of the Committee.  Any action of the Committee may be
taken upon the affirmative vote of a majority of the members of the Committee at
a meeting or, at the direction of its chairman, without a meeting, provided that
all members of the Committee are informed of their right to vote on the proposal
and of the outcome of the vote thereon.

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by him or on his behalf in his capacity as a member
of the Committee nor for any mistake of judgment made in good faith in
connection with the administration or interpretation of the Plan, and the
Company shall indemnify and hold harmless each member of the Committee and each
other officer, employee or director of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Committee) arising
out of any act or omission to act in connection with the Plan, unless arising
out of such person's own fraud or bad faith.

V.   PARTICIPANTS

Participants will be selected by the Committee from among officers and key
employees working at or for the Company or a Subsidiary who are in a position to
make significant contributions to the success of the Company.   In the
Committee's discretion, Participants may be added to the Plan or removed from
the Plan at any time during the Plan Year.  Participation in the Plan for a
particular Plan Year shall not entitle such Participant to participation in the
Plan in future Plan Years. 

VI.   TARGET BONUS LEVELS

For each Plan Year, the Committee shall recommend to the Board the annual Target
Bonus Level for each Participant, denominated as a fixed dollar amount or
percentage of Base Compensation in effect at the beginning of the Plan Year (or,
if the Participant became a Participant during that Plan Year, at the time the
individual became a Participant) or other quantitative standard, such as a
percentage of operating income of a Subsidiary for which Participant works. 
Each Subsidiary or other operating unit may be eligible to receive an incentive
pool, will be available for the officer in charge of Subsidiary or unit to
distribute to Participants at his or her discretion based on employee
performance.  The Target Bonus Levels shall become effective upon Board
approval.  Establishment of a Target Bonus Level for a Participant for a Plan
Year shall not imply or require that the same Target Bonus Level for such
Participant be set for any subsequent Plan Year.  The Target Bonus Level for a
Participant who becomes a Participant after the beginning of a Plan Year shall
be adjusted as necessary to reflect the partial year of participation. 

 

--------------------------------------------------------------------------------



 

For each Plan Year and for each Participant, the Board, upon recommendation from
the Committee, shall prescribe a formula to determine the percentages (which may
be lesser than or greater than 100%) of the Participant's Target Bonus Level
which may, in the discretion of the Board, be payable based upon the degree of
attainment of the Performance Goals during the Plan Year.

VII.   PERFORMANCE GOALS

 

For each Plan Year and with respect to each Participant, the Board shall, upon
recommendation from and after consultation with the Committee, select one or
more quantitative components and/or individual components that shall serve as
Performance Goals for that year, determine the conditions necessary for
attainment of any Performance Goals and, if more than one Performance Goal is
selected for a Participant, determine the weight given each such goal in
determining the Participant's total available Bonus Award.

Quantitative Components:  The Committee is responsible for defining the
performance measures which support or correspond with the Company's financial
goals, as expressed in the Company's annual business plan for the Plan Year.  In
general, quantitative measures of the Company's financial performance during a
Plan Year shall be selected by the Committee on a year-to-year basis and may
include one or more of the following:  shareholder value, earnings per share
(with or without extraordinary items), net income (with or without extraordinary
items), return on equity, return on assets, net interest income, net interest
margin, net interest spread, non-performing assets, total assets, operating
expenses, other expenses, other income, loan income, fee income, and any
sub-categories or ratios of or between any of the above, on a GAAP basis,
tax-equivalent basis or any other regularly-utilized method of financial or
regulatory accounting or presentation.

Individual Component:   Individual performance measures will be established for
each Participant.  These measures shall relate to the strategic objectives
and/or special projects of the Company and/or a Subsidiary, as applicable, and
shall be weighted according to their importance to the Company and/or Subsidiary
and the impact of the Participant on their achievement.

The Performance Goals shall be established in writing not later than 90 days
after the commencement of the period of service to which the Performance Goal
relates; provided, however, that while the Company intends that Performance
Goals will be objective and will not be subject to adjustment once established,
the Board retains the right to adjust Performance Goals in the discretion of the
Board. At the end of each Plan Year, the Board will, upon recommendation from
the Committee, determine the extent, if any, to which the applicable Performance
Goals have been attained in order to determine the Bonus Award, if any, to be
paid to each Participant.

VIII.   COMMUNICATION

If a group of employees of a Subsidiary or unit will participate in an incentive
pool, the officer in charge of such Subsidiary or unit will be advised of the
aggregate Target Bonus Level.

 

--------------------------------------------------------------------------------



IX.   PAYMENT OF AWARDS

Bonus Awards, if any, shall be payable in cash as soon as practicable after the
close of the Plan Year; provided, however, that unless otherwise determined by
the Board, Bonus Awards shall be paid by not later than March 15.  In the event
of an employee's death, retirement or Total Disability while employed by the
Company, the Committee may pay a pro rata portion of his Bonus Award based on
the time employed during the Plan Year prior to his death, retirement, or Total
Disability unless otherwise determined by the Committee and approved by the
Board, if termination of employment is for any other reason, participation in
the Plan shall cease and no Bonus Award may be payable.  Any amounts to which a
Participant is entitled, if any, shall be paid to the Participant or his
Beneficiary or, in the absence of such designation, to his estate.

Notwithstanding anything in this Plan to the contrary, the Bonus Award payable
to the Chief Executive Officer of the Company in any Plan Year shall be reduced,
to the extent necessary, so that it will not, when added to the Participant's
Base Compensation payable in such year, exceed the limitation for deductibility
of employee remuneration described in Section 162(m) of the Internal Revenue
Code of 1986, as amended. 

X.   AMENDMENT OR TERMINATION OF THE PLAN

The Board reserves the right at any time to amend, suspend or terminate the Plan
in whole or in part, and for any reason and without the consent of any
Participant or Beneficiary.  Participants shall not have a claim or cause of
action under this Plan if the Board amends, suspends, or terminates this Plan.

XI.   MISCELLANEOUS PROVISIONS

A.            Limitation of Rights

            No provision of the Plan or any document describing the Plan or
establishing rules or regulations regarding the Plan's administration shall be
deemed to confer on any Participant the right to continue in the Company's
employer or to affect the right of the Company to terminate any such
Participant's employment or service.  The Plan shall not be treated as an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended.  The Company shall not establish any
fund to assist it in paying any Bonus Awards, and no Participant or any other
person shall have any right to any specific assets or funds of the Company to
satisfy the payment of a Bonus Award.

B.            Disputes

            If a Participant has a dispute regarding his Bonus Award under the
Plan, he should prepare a written request for review addressed to the
Committee.  The request for review should include any facts supporting the
Participant's request as well as any issues or comments the Participant deems
pertinent.  The Committee will send the Participant a written response
documenting the outcome of this review in writing no later than 60 days
following the date of the Participant's written request. (If additional time is
necessary, the Participant shall be notified in writing.)  The determination of
this request shall be final and conclusive upon all persons.

 

--------------------------------------------------------------------------------



 

C.            Withholding Taxes

            The Company shall deduct from all payments under the Plan an amount
necessary to satisfy federal, state and local tax withholding requirements.

D.            Assignment

            No Participant shall have any right or power to pledge or assign any
rights, privileges, or Bonus Awards provided for under the Plan.

E.             Gender and Number

            Except where otherwise indicated by the context, any masculine term
used herein also shall include the feminine, the plural shall include the
singular, and the singular shall include the plural.

F.            Governing Law

            This Plan shall be governed by the laws of the State of Florida,
without regards to the conflict of law principles thereof.

           